DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-3, 7-11, 13, 14, 18, 19, 22, 26-28, 52, 54, and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 52 require that there be either a heating loop heat exchanger in a heating loop configured to supply heat to a battery coolant loop or a cooling loop heat exchanger in a cooling loop configured to absorb heat from a battery loop coolant. Additionally, a chiller or liquid cooled gas cooler (LCGC) communicate indirectly with the battery coolant loop with the cooling loop or heating loop, respectively. The prior art does not teach this, rather prior art such as Schwarzkopf (U.S. Patent Publication No. 2012/0304674) teaches connecting the battery loop directly to the chiller (42) or LCGC (42). The prior art fails to render this limitation obvious and thus these claim are allowable over the prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763